 1   LAW OFFICE OF STEWART KATZ
 2   STEWART KATZ, State Bar #127425
     555 University Avenue, Suite 270
 3   Sacramento, California 95825
     Telephone: (916) 444-5678
 4   Attorney for Plaintiff
 5
 6
     A PROFESSIONAL CORPORATION
 7   Carl L. Fessenden, SBN 161494
     Barakah M. Amaral, SBN 298726
 8   350 University Ave., Suite 200
     Sacramento, California 95825
 9
     TEL: 916.929.1481
10   FAX: 916.927.3706
     Attorneys for Defendants
11   COUNTY OF SACRAMENTO, SCOTT JONES, and NICHOLAS RUSSELL
12
13                                   UNITED STATES DISTRICT COURT

14                               EASTERN DISTRICT OF CALIFORNIA

15
           KENARD THOMAS,                                )   No. 2:18-cv-02048 JAM DB
16                                                       )
                        Plaintiff,                       )   STIPULATION AND PROTECTIVE
17                                                       )   ORDER
18                             vs.                       )
                                                         )
19         COUNTY OF SACRAMENTO; SCOTT                   )
           JONES; and NICHOLAS RUSSELL,                  )
20                                                       )
                        Defendants.                      )
21
           ___________________________________/          )
22
23
24             IT IS HEREBY STIPULATED by, among and between the parties to the above-captioned
     action through their counsel of record, that the documents described herein may be designated as
25
     “Confidential” and produced subject to the following Protective Order:
26
     ///
27
     ///
28
                                                     1
                                     STIPULATION AND PROTECTIVE ORDER
 1           1.      Categories of documents described as follows:

 2
                     (a)      Medical, Mental Health and School Records of any Person, including any
 3
                              Psychological Evaluations or Re-Evaluations
 4
 5                   (b)      Employment Applications

 6                   (c)      Job Performance Evaluations
 7                   (d)      Personnel Action Forms
 8
                     (e)      Pay Information
 9
                     (f)      Next of Kin Notifications
10
                     (g)      Records of alleged misconduct, including investigation into such allegations
11
12                            and any discipline imposed. This includes but is not limited to Internal Affairs

13                            Complaints and the Investigation of those Complaints (apart from any
14                            Investigations of Thomas’s shooting)
15
                     (h)      Financial Information of Any Individual
16
17           2.      The portions designated as confidential contain information not available to the

18   public and a Court approved protective order is appropriate pursuant to Local Rule 141.1 because
     there are certain relevant documents that contain private information.
19
             3.      The disclosed documents shall be used solely in connection with the civil action of
20
     Thomas v. County of Sacramento, et al., Case No. 2:17-CV-02048-JAM-DB (USDC EDCA) and
21
     in the preparation and trial of the cases, or any related proceeding. The Parties do not waive any
22
     objections to the admissibility of the documents or portions thereof in future proceedings in this
23
     case, including trial.
24
             4.      A party may only designate as “Confidential” a document which it has determined
25
     in good faith to be: (a) confidential or potentially invasive of an individual’s privacy interests; (b)
26
     not generally known; and (c) not normally revealed to the public or third parties or, if disclosed to
27
     third parties, such that third parties would be required to maintain the information in confidence. By
28
                                                          2
                                     STIPULATION AND PROTECTIVE ORDER
 1   designating a document or portion thereof as “Confidential,” the party making the designation avers

 2   that it can and would make a showing to the Court sufficient to justify entry of a protective order

 3   covering that document or portion thereof under Federal Rule of Civil Procedure 26 and Eastern

 4   District of California Local Rule 141.1.

 5           5.     A party producing the documents and materials described herein may designate those

 6   materials as confidential by affixing a mark labelling them “Confidential” provided that such
     marking does not obscure or obliterate the content of any record. If any confidential materials
 7
     cannot be labelled with this marking, those materials shall be placed in a sealed envelope or other
 8
     container that is in turn marked “Confidential” in a manner agreed upon by the disclosing and
 9
     requesting parties.
10
             6.     A party may apply to the Court for an order that information or materials labeled
11
     “Confidential” are not, in fact, confidential. Prior to applying to the Court for such an order, the
12
     party seeking to reclassify Confidential information shall meet and confer with the producing party.
13
     Until the matter is resolved by the parties or the Court, the information in question shall continue to
14
     be treated according to its designation under the terms of this Stipulated Protective Order. The
15
     producing party shall have the burden of establishing the propriety of the “Confidential”
16
     designation. A party shall not be obligated to challenge the propriety of a confidentiality designation
17   at the time made and a failure to do so shall not preclude a subsequent challenge thereto.
18           7.     Documents or materials designated under this Protective Order as “Confidential”
19   may only be disclosed to the following persons:
20                  (a)     All counsel of record and attorneys in the offices of counsel for any of the
21   Defendants in this action;
22                  (b)     All counsel of record, and attorneys in the offices of counsel for Plaintiff in
23   this action;
24                  (c)     Paralegal, clerical, and secretarial personnel regularly employed by counsel

25   referred to in subparts (a) and (b) immediately above, including stenographic deposition reports or

26   videographers retained in connection with this action;

27                  (d)     Any expert, consultant, or investigator retained in connection with this action;

28                  (e)     Witnesses during their depositions in this action; and,

                                                        3
                                   STIPULATION AND PROTECTIVE ORDER
 1                  (f)     The parties to this action.

 2          8.      Prior to the disclosure of any Confidential information to any person identified in

 3   paragraph 7 and it sub-parts each such recipient of Confidential information shall be provided with

 4   a copy of this Stipulated Protective Order, which he or she shall read. Upon reading this Protective

 5   Order, such person shall acknowledge in writing as follows:

 6          I have read the Protective Order that applies in Thomas v. County of Sacramento, et
            al., Case No. 2:18-CV-02048-JAM-DB (USDC EDCA) and shall abide by its terms.
 7          I consent to be subject to the jurisdiction of the United States District Court for the
 8          Eastern District of California, including without limitation in any proceeding for
            contempt.
 9
            9.      The following procedures shall be utilized by the parties making copies of documents
10
     designated as “Confidential”:
11
                    (a)     The producing party shall provide one copy of the Confidential documents to
12
     the receiving party.
13
                    (b)     The receiving party shall not furnish, disclose, or otherwise divulge any
14
     Confidential documents to any source, except those persons identified in Paragraph 7 herein, without
15
     further order of the Court or authorization from counsel for the producing party.
16
                    (c)     If any document designated as “Confidential” pursuant to this Protective
17
     Order is used or disclosed during the course of a deposition, that portion of the deposition record
18
     reflecting such material shall be stamped with the appropriate designation and access shall be limited
19
     pursuant to the terms of this Protective Order. The court reporter will be directed to bind those
20
     portions of the transcript that contain discussion of the contents of the Confidential documents
21   separately. The cover of any portion of a deposition transcript that contains testimony or
22   documentary evidence that has been designated Confidential, including exhibits designated as
23   “Confidential,” will be marked: CONFIDENTIAL/SUBJECT TO PROTECTIVE ORDER.
24   ///
25   ///
26
27
28
                                                          4
                                     STIPULATION AND PROTECTIVE ORDER
 1          10. Should any documents designated “Confidential” be disclosed, through inadvertence or

 2   otherwise, to any person not authorized to receive the documents under this Protective Order, the

 3   disclosing person(s) shall promptly: (a) inform the producing party of the recipient(s) and the

 4   circumstances of the unauthorized disclosure, and (b) use best efforts to bind the recipient(s) to the

 5   terms of this Protective Order. No document shall lose its Confidential status because it was

 6   inadvertently or unintentionally disclosed to a person not authorized to receive it under this
     Protective Order.
 7
            11.     The Confidential Material produced pursuant to this Order will be redacted with
 8
     respect to any purely confidential identifying personal and family information. Contact information
 9
     regarding any witnesses or interviewees shall not be redacted.
10
            12.     If Plaintiff or Defendants intend to use Confidential Material in a Court filing, at least
11
     seven (7) days’ notice shall be given to all parties identifying the Confidential Material that the party
12
     intends to utilize. In the event that a party believes that the Confidential Material intended to be used
13
     should be filed under seal, then it shall be the burden of the party desiring that the material be filed
14
     under seal to make that request to the Court. Plaintiff and Defendants shall comply with the
15
     requirements of Eastern District Local Rule 141. The Parties agree a request to file under seal or
16
     remove the designation of Confidential Information may be heard on shortened time and/or by
17   telephone conference under the applicable sealing standard.
18          13.     This order is entered for the purpose of facilitating the exchange of documents
19   between the parties to this action without involving the Court unnecessarily in the process. Nothing
20   in this Order, or the production of any document under the terms of this Order, shall be deemed to
21   have the effect of an admission or waiver by either party or of altering the confidentiality or non-
22   confidentiality of any such document.
23          14.     Nothing in this Order shall in and of itself require disclosure of information that is
24   protected by the attorney-client privilege, work-product doctrine, or any other privilege, doctrine,

25   or immunity, nor does anything in this Order result in any party giving up its right to argue that

26   otherwise privileged documents must be produced due to waiver or for any other reason.

27
28
                                                         5
                                    STIPULATION AND PROTECTIVE ORDER
 1          15.     After the conclusion of this litigation, all Confidential documents will remain

 2   confidential. All documents produced pursuant to this Protective Order shall be destroyed or

 3   returned to counsel for the producing party in a manner in which counsel will be able to reasonably

 4   verify that all documents were returned. All parties agree to ensure that Confidential documents

 5   disclosed to other persons shall be destroyed or returned to counsel for the producing party.

 6   “Conclusion” of this litigation means a termination of the action following a trial (or any subsequent
     appeal) or settlement, and final entry of an order, judgment, or decree terminating this action.
 7
            16.     During the pendency of this lawsuit, the Court may (a) make such amendments,
 8
     modifications and additions to this Protective Order as it may deep appropriate upon good cause
 9
     shown; and (b) adjudicate any dispute arising under it.
10
11   IT IS SO STIPULATED.
                                                           Respectfully submitted,
12
13
     Dated: December 11, 2018                              LAW OFFICE OF STEWART KATZ
14
                                                           By: /s/ Stewart Katz
15                                                         STEWART KATZ
                                                           Attorney for Plaintiffs
16
17
18   Dated: December 11, 2018                              PORTER SCOTT
                                                           A PROFESSIONAL CORPORATION
19
20                                                         By: /s/ Carl L. Fessenden
                                                           CARL L. FESSENDEN
21                                                         BARAKAH M. AMARAL
                                                           Attorneys for Defendants
22
23
24
25
26
27
28
                                                       6
                                   STIPULATION AND PROTECTIVE ORDER
 1                                                  ORDER
 2          Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 3          IT IS FURTHER ORDERED THAT:
 4          1. Requests to seal documents shall be made by motion before the same judge who will

 5   decide the matter related to that request to seal.

 6          2. The designation of documents (including transcripts of testimony) as confidential pursuant

 7   to this order does not automatically entitle the parties to file such a document with the court under

 8   seal. Parties are advised that any request to seal documents in this district is governed by Local

 9   Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a written order

10   of the court after a specific request to seal has been made. L.R. 141(a). However, a mere request

11   to seal is not enough under the local rules. In particular, Local Rule 141(b) requires that “[t]he

12   ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing, the requested

13   duration, the identity, by name or category, of persons to be permitted access to the document, and

14   all relevant information.” L.R. 141(b).

15          3. A request to seal material must normally meet the high threshold of showing that

16   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially

17   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

18   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana

19   v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

20          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of

21   certain documents, at any court hearing or trial – such determinations will only be made by the court

22   at the hearing or trial, or upon an appropriate motion.

23          5. With respect to motions regarding any disputes concerning this protective order which

24   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule

25   251. Absent a showing of good cause, the court will not hear discovery disputes on an ex parte basis

26   or on shortened time.

27          6. The parties may not modify the terms of this Protective Order without the court’s

28   approval. If the parties agree to a potential modification, they shall submit a stipulation and

                                                          7
                                    STIPULATION AND PROTECTIVE ORDER
 1   proposed order for the court’s consideration.
 2            7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement

 3   of the terms of this Protective Order after the action is terminated.

 4            8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

 5   hereby DISAPPROVED.

 6   Dated: December 13, 2018

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
     DLB:6
23   DB\orders\orders.civil\hill1604.stip.prot.ord

24
25
26
27
28
                                                         8
                                         STIPULATION AND PROTECTIVE ORDER
